Exhibit 10.1 February 02, 2012 David Dayton Maquera 5841 167th Ave. SE Bellevue, WA98006 Dear Dave: On behalf of EdgeWave, Inc., I am pleased to offer you the full-time position of President, reporting directly to me, Lou Ryan, Chief Executive Officer.Your responsibilities will be as discussed further upon your start date. The pertinent points of the offer are: 1. Start Date: Thursday, February 02, 2012 2. Salary:$10,416.67 paid twice per month ($250,000.00 if annualized over 24 pay periods)less payroll deductions and all required withholdings. 3. Variable Incentive:$75,000.00 if you achieve 100% of “Plan” as detailed in the attached Exhibit B (Variable Compensation Plan). 4. Benefits:You will be eligible to participate in the benefit plans offered by Edgewave to all its employees.Currently Edgewave offers medical, dental, life, short and long-term disability insurance, voluntary vision, additional voluntary life, ten paid holidays, and educational reimbursement (all of which may be amended from time to time in Company’s discretion). Also, pursuant to the terms of our current PTO policy, you will also accrue 120 hours of PTO (Personal Time Off) in your first year of employment. You are eligible for all benefits on the first day of the month following your hire. 5. As part of your employment offer, subject to the approval of the Board of Directors of EdgeWave (the “Board”), or an appropriate committee appointed by the Board, EdgeWave will grant you a restricted stock award of 700,000 restricted shares of common stock of EdgeWave pursuant to Edgewave’s 2010 Employee, Director and Consultant Equity Incentive Plan (the “Plan), or in the Board’s discretion, under a similar plan or outside of a plan.The restricted stock awards would be granted to you at $0.01 per share and will be subject to the following forfeiture rights: (i) If your employment is terminated prior to the first anniversary of the date of the grant, all of the restricted shares will be forfeited to Edgewave; (ii) If your employment is terminated on or after the first anniversary of the date of the grant but prior to the second anniversary of the date of the grant, then 75% of the shares will be forfeited to Edgewave (rounded up to the next highest whole number of shares); (iii) If your employment is terminated on or after the second anniversary of the date of the grant but prior to the third anniversary of the date of the grant, then 50% of the shares will be forfeited to Edgewave (rounded up to the next highest whole number of shares); (iv) If your employment is terminated on or after the third anniversary of the date of the grant but prior to the 4th anniversary of the date of the grant, then 25% of the shares will be forfeited to Edgewave (rounded up to the next highest whole number of shares); (v) If you are not terminated prior to the fourth anniversary of the date of the grant, then the forfeiture right expires. The grant and the restricted stock awards will be subject to (i) Board approval, (ii) you signing a restricted stock agreement, and (iii) if granted pursuant to the Plan, the terms of the Plan. 6. Acceleration of Release of forfeiture rights based on a Change of Control:In the event that you should be terminated in connection with a “Change of Control” or resign for “Good Reason” in connection with a Change of Control (see Exhibit A for Definition of “Change of Control” and “Good Reason”) then, subject to You signing a general release of all claims agreement in substantially the form attached hereto as Exhibit C (the “Release Agreement”), any “unvested” restricted stock awards will accelerate by 50% and “vest” immediately upon the later date of the Change of Control or your resignation for “Good Reason” and the date the Release Agreement is signed and becomes effective. 1 You agree that in the event your employment with Edgewave terminates, you will return to the Edgewave any and all devices, records, data, notes, reports, proposals, lists, correspondence, source and object code, specifications, drawings, blueprints, sketches, materials, equipment, other documents and property, together with all copies thereof (in whatever medium recorded) that belong to Edgewave or its successors or assigns. As an employee of Edgewave (and as a condition of your continued employment with Edgewave), you agree to abide by the Company’s rules, policies and employee handbook as in effect from time to time. As a further condition of employment, you are required to read, sign and abide “Proprietary Information, Inventions, and Non-Solicitation Agreement”.You will also be asked to provide two documents establishing your identity and work authorization (i.e. drivers’ license and social security card, birth certificate or passport) so that we can comply with the Immigration Reform and Control Act of 1986. If you accept this offer, your employment with EdgeWave will be considered employment at-will.This means that employment is for an unspecified duration and constitutes at-will employment within the meaning of California Labor Code Section 2922.Either party has the freedom to terminate the relationship at any time with or without cause or advance notice.No employee of EdgeWave, other than the President, has the authority to alter the at-will employment relationship. This offer is contingent on the successful completion of reference, background, employment and education checks. This agreement shall be subject to and construed in accordance with the laws of the State of California, and without giving effect to conflicts of laws principles. In the event of any dispute in connection with your employment or termination thereof, relationship with the Company, or this agreement (or any other agreement) that cannot be resolved privately between the parties, resolution shall be through binding arbitration conducted in the County of San Diego, California.Any arbitration shall be conducted in accordance with the provisions of the California Code of Civil Procedure, Part 3, Title 9 (commencing with Section 1280). Edgewave will pay the cost of arbitration.The arbitration process shall be in compliance with any laws or rules then in effect for employment arbitration agreements at the time of a demand for arbitration. The parties may obtain discovery in aid of the arbitration in accordance with California Code of Civil Procedure Section 1283.05. Nothing contained in this paragraph shall limit either party’s right to seek temporary restraining orders or injunctive or other equitable relief in the Superior Court of California in connection with this Agreement. YOU UNDERSTANDS THAT BY AGREEING TO ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN YOU AND EDGEWAVE, YOU AND EDGEWAVE BOTH EXPRESSLY WAIVE YOUR RIGHT TO REQUEST A TRIAL BY JURY IN A COURT OF LAW. This Paragraph shall survive indefinitely any termination of this agreement or your employment with Company. This offer letter and the attached exhibits forms the complete and exclusive statement of your agreement with Edgewave regarding the terms and conditions of your employment.Together they supersede any other agreements or promises made to you by anyone, whether oral or written, and can only be modified by a written agreement signed by the President of the Company.In the event that any portion of this letter shall be determined to be invalid, illegal or unenforceable, the remaining portions of this letter will be unaffected thereby and will remain in full force and effect, and there shall be substituted one or more valid, legal and enforceable provisions which, insofar as practicable, implement the purposes of the unenforceable portion. To indicate your acceptance of this offer and the terms and conditions described in this letter, please sign and date this letter where indicated and return to me by February 02, 2012. Dave, we look forward to welcoming you as a new and key member of EdgeWave and to creating a mutually successful and prosperous business relationship.If you have any questions, please feel free to contact me at 408.515.2177, or Eric Bearden, Director of Human Resources at 858.334.5321. Sincerely, /s/ Lou Ryan Lou Ryan, CEO, EdgeWave, Inc.DateFebruary 2, 2012 lryan@edgewave.com PLEASE SIGN AND RETURN THIS COMPLETE LETTER TO CONFIRM YOUR ACCEPTANCE OF THIS OFFER. /s/ DaveMaquera February 2, 2012 DaveMaqueraDate 2 Exhibit A Definition of Resignation for “Good Reason” and Change of Control Resignation for “Good Reason” means the occurrence, without the Employee’s consent, of any of the events or circumstances set forth below in connection with a Change of Control: 1. A material and continuing diminution of the Employee’s duties, responsibilities, and level of authority of position as compared to such duties, responsibilities, and level of authority on the Effective Date; 2. A material reduction in the compensation set forth in point #2 of the offer agreement above. 3. A required permanent relocation of farther than 50 miles from the current corporate headquarters at the time of the Change of Control. Change of Control, for purposes of this offer agreement, means a change in the ownership or control of the Company affected through any one of the following transactions: 1. A merger or consolidation approved by the Company’s stockholders in which securities possessing more than eighty percent (80%) of the Company’s outstanding securities are transferred to a person or persons different from the persons holding those securities immediately prior to such transaction; 2. Any stockholder-approved sale, transfer, or other disposition of all or substantially all of the Company’s assets in a complete liquidation or dissolution of the Company; or 3. The acquisition, directly or indirectly, by any person or related group of persons (other than the Company or a person that directly or indirectly controls, is controlled by or is under common control with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and Exchange Act of 1934, as amended) of securities possessing more than eighty percent (80%) of the total combined voting power of the Company’s outstanding securities pursuant to a tender or exchange offer made directly to the Company’s Stockholders. 3 Exhibit B- Variable Compensation Plan The following describes the variable compensation plan (referred to as “Plan”) for Dave Maquera.Variable compensation will be measured, earned and paid quarterly based on the following; Q1 Q2 Q3 Q4 Operating Plan Billing Targets (per Board approved target) $
